           Entered on Docket April 15, 2020
                                                     Below is the Order of the Court.


                                                     _______________________________
 1
                                                     Marc Barreca
 2                                                   U.S. Bankruptcy Judge
                                                     (Dated as of Entered on Docket date above)
 3

 4

 5

 6

 7
         _______________________________________________________________

 8
                             UNITED STATES BANKRUPTCY COURT
 9                           WESTERN DISTRICT OF WASHINGTON

10                                          ) Bankruptcy Case No. 15-15924-MLB
11
      In re                                 )
                                            )
12    RONALD EDGAR HOWELL                   )
      DEE LORENE SHISHIDO                   )
13
                                            )
14                     Debtors.             )
                                            )
15    ________________________________ )
16                                          ) Adv. Proc. No. 15-01383-MLB
      RONALD EDGAR HOWELL                   )
17    DEE LORENE SHISHIDO                   )
                                            ) JUDGMENT
18
                      Plaintiffs,           )
19                                          )
                   v.                       )
20                                          )
21    NOR-MARK CAPITAL L.L.C.               )
                                            )
22                    Defendant.            )
      _______________________________ )
23
           On December 18, 2015, the Court entered an Ex Parte Default Judgment Against
24
     Defendant Nor-Mark Capital L.L.C. [AP Dkt. 10], providing that upon entry of a discharge in
25

26   debtors’ Chapter 13 case, the deeds of trust in favor of Nor-Mark Capital L.L.C. encumbering

27   the debtors’ residential real property located at 31707 West Lake Ketchum Road, Stanwood,
28
     Washington 98292 (the “Liens”), shall be voided for all purposes, and upon application of the
29
     Judgment - 1                                     Cawood K. Bebout WSBA #34904
                                                      1023 S. 3rd St., Mount Vernon, WA 98273
                                                      Office (360) 419-3196; Fax (360) 336-1962
                                                      bebout@fidalgo.net



       Case 15-01383-MLB        Doc 13    Filed 04/15/20       Ent. 04/15/20 10:03:03             Pg. 1 of 2
     debtors, the court will enter an appropriate form of judgment voiding the Liens. A discharge was
 1

 2   entered in the debtors’ Chapter 13 case on March 26, 2020 [Dkt. 43]. Debtors have applied for
 3
     the entry of an appropriate form of judgment voiding the Liens.
 4
              IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 5

 6
              1.     The two deeds of trust in favor of Nor-Mark Capital L.L.C. recorded under

 7   Snohomish County Auditor Document Nos. 200606160011 and 200606190322, encumbering the
 8
     debtors’ residential real property located at 31707 West Lake Ketchum Road, Stanwood,
 9
     Washington 98292, which is more fully described as follows:
10

11            LAKE KETCHUM RECREATION TR DIV 1 BLK 000 D-00 - LOT21
12            APN: 00-4901-000-021-00
13
     are voided for all purposes.
14
              2.     Debtors may record a copy of this Order with the Auditor of Snohomish County,
15

16   State of Washington, to clear title.
17                                           ///END OF ORDER///
18
     Presented by:
19
     /s/Cawood K. Bebout
20
     Cawood K. Bebout, WSBA #34904
21   Attorney for Debtors
22

23

24

25

26

27

28

29
     Judgment - 2                                      Cawood K. Bebout WSBA #34904
                                                       1023 S. 3rd St., Mount Vernon, WA 98273
                                                       Office (360) 419-3196; Fax (360) 336-1962
                                                       bebout@fidalgo.net



       Case 15-01383-MLB            Doc 13   Filed 04/15/20     Ent. 04/15/20 10:03:03             Pg. 2 of 2
